Thomas Deane plaint. agt Benjamin Gibbs Defendt in an action of the case for not delivering him posession of a certain warehouse & wharfe &c scituate in Boston due or belonging unto him the sd Deane by virtue of a deed of Sale or Mortgage for the same bearing date July. 21th 1674. long since forfited, as by the sd deed reference thereunto being had will more fully appeare, with all due damages according to attachmt dated. Octobr 25° 1676 . . . the Jury . . . found [400] for the plaint, possession of the warehouse wharfe &c according to Deed & costs of Court allowed twenty Five Shillings & four pence.
Execucion issued xbr 22° 1676.